In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00431-CR
     ___________________________

  JUSTIN GLENN ALCOCER, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1589641D


  Before Sudderth, C.J.; Kerr and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANUDM OPINION

      A jury found Appellant Justin Glenn Alcocer guilty of assault–family violence

with a prior conviction. See Tex. Penal Code Ann. § 22.01(a), (b)(2)(A) (setting forth

the crime of assault–family violence and stating that it is a third-degree felony). The

trial court sentenced Appellant to fourteen years’ confinement after he pleaded true to

the repeat-offender notices in the indictment. See id. §§ 12.33, 12.42(a).

      Appellant’s court-appointed counsel has filed a motion to withdraw as counsel

and an amended brief in support of that motion. In the amended brief, counsel avers

that, in his professional opinion, this appeal is frivolous. Counsel’s amended brief and

motion meet the requirements of Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct.

1396, 1400 (1967), by presenting a professional evaluation of the appellate record

demonstrating why there are no arguable grounds for relief. See Stafford v. State, 813

S.W.2d 503, 510–11 & n.3 (Tex. Crim. App. 1991).

      In compliance with Kelly v. State, counsel (1) notified Appellant of counsel’s

motion to withdraw; (2) provided Appellant a copy of both the motion and amended

brief; (3) informed him of his right to file a pro se response; (4) informed him of his

pro se right to seek discretionary review should this court hold the appeal frivolous;

and (5) took concrete measures to facilitate his review of the appellate record. See 436

S.W.3d 313, 319 (Tex. Crim. App. 2014).            This court afforded Appellant the

opportunity to file a response on his own behalf, and though he did not do so within



                                            2
the time allotted, we construe a letter he filed to be his brief.1 The State filed a letter

stating that it would not be filing a brief.

       After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, this court is

obligated to undertake an independent examination of the record to see if there is any

arguable ground that may be raised on his behalf. See Stafford, 813 S.W.2d at 511.

Only then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75,

82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed counsel’s amended brief, Appellant’s late-filed

brief, and the appellate record. We agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing in the appellate record that arguably

might support this appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).




       On July 13, 2021, we sent Appellant a letter stating that if he wished to
       1

examine the record and file a pro se response, he needed to sign and date the motion
for pro se access to the appellate record that his attorney had provided and send it to
us within fourteen days. On August 13, 2021, we received Appellant’s letter dated
August 8, 2021, stating that he does not know the law in order to be able to represent
himself but that his appellate counsel was insufficient and that he feels like he “got
to[o] much time for a misdemeanor.”

                                               3
Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                                /s/ Dabney Bassel

                                                Dabney Bassel
                                                Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 7, 2021




                                      4